Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: no clear version was provided as require by 37 CFR. 1.125. “An accompanying clean version (without markings) must also be supplied.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the claim recites “extending to a distal end beyond the concrete” (section f. line 8); thereafter, the claim recites “securing each distal end to the ground” (section e.).  The limitations extending “to a distal end” is not an indication that the “distal end” is a part of the device, as the distal end was not positively claimed as part of the leg.  Thus, since no such “distal end” is positively claimed, it is unclear how the step “securing each distal end to the ground” can be perform.

	With respect to claims 7, 13, and 14 reciting a step regarding “leveling the brace”.
	However, it is unclear if such steps indeed particularly discussed in applicant’s original disclosure.  More specific attention to the written disclosure in page 8:13+ “Optionally, threaded bearings may be mounted and leveled on protruding ends 47 to assist in leveling brace 120.”
	Such minimal disclosure is no indication that the step of “leveling the brace on the anchor bolts prior to vertically mounting the support member to the anchor bolts” (claims 7 and 13) or “leveling the brace on the anchor bolts prior to vertically mounting the support member to the anchor bolts” (claim 14) are as such.
	In addition, claim 17, recites “ring shaped base has an L-shaped cross-section”, it is unclear how a circular ring has a L-shape cross section; 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter referred as “AAPA”) in view of Patterson et al US 9,284,744 (“Patterson”) and Madril US 2014/0311083 (“Madril”) OR Boggild US 3,923,302 (“Boggild”).
 	As per claim 1, AAPA discloses a method for installing an in-ground base and basketball system (Fig. 2 and page 7:15-8:4 in conjunction to Fig, 1, regarding the basketball system), comprising:
	a. pouring wet concrete into a base hole in the ground (Fig. 2; 7:15+); 
	b. embedding a series of anchor bolts in the wet concrete with upper ends of the anchor bolts protruding from an upper face of the concrete (L shape bolts 46)(Fig. 2; 7:15+); 
	c. orienting a brace over the upper face of the concrete and the protruding anchor bolt ends, wherein the anchor bolt ends extend through openings defined in the brace(template 48 including openings to receive bolts 46)(Fig. 2l 7:15+); 
	d. securing the brace to the anchor bolts (Fig. 2; 7:15+); and, 
	f. vertically mounting a support member to the anchor bolts in the wet concrete, the support member including a basketball backboard and a rim assembly adjacent an upper end (Fig. 2 and 7:15+ in conjunction to Fig. 1 as the base assembly 40 position within the ground, the basketball system with lower end (18) configure to be positioned upon the base (the brace and anchor bolts) to vertical mounted the basketball system 12-14).
	AAPA is not specific regarding and wherein the brace includes a plurality of legs which extend laterally outward, with each leg having a length extending to a distal end beyond the concrete.
	AAPA is not specific regarding e. securing each distal end to the ground.
	With respect to a brace with a plurality of legs, Patterson discloses plate, an attachment device (101) with a plurality of legs having length thereto (Figs. 1-3C; 3 23-35) to be attached to a concrete base (300)(Fig. 1 3:10-62) and to support a pole 200 with flange 201.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form AAPA’s brace includes a plurality of legs which extend laterally outward as taught by Patterson for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results forming a support system including a brace configure to be attached to a concrete base and to support and to vertically mount and support a support member.
	With respect to securing each distal end to the ground, in a similar field of device suitable for supporting a support member, Madril discloses securing each distal end to a ground (securing braces 12a-12c to the ground while supporting post 14)(Figs. 1, 4 and 5 pars, [0017]-[0020] and [0025]-[0028]; also, Boggild discloses securing each distal end to a ground (legs 13 of base 12 each including augers 35 to be secure to a ground)(Fig. 4; 3:12-16).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the modified AAPA’s as to securing each distal end to the ground as taught by Madril/ Boggild for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a support system that includes an additional securement as the brace’s ends is further secure to the ground.
	With respect to the brace’s legs are “extending to a distal end beyond the concrete” within the modified device by the teachings of Patterson the brace would have been with a plurality of legs, and the legs would have extend over the concrete to be anchor to the ground (as taught by Madril/ Boggild).  
 	As per claim 2, with respect to wherein the brace comprises a ring shaped base, note Patterson’s Figs. 1-3C regarding the brace is circular with outward kegs; note also Madril’s Fig. 4 as the conical base 12 (i.e. brace) is a circular/ring; with respect to and wherein the anchor bolt ends extend through openings defined in the base, note AAPA’s Fig. 2 and 7:15+.
	As per claim 3, with respect wherein the plurality of legs comprises a series of three legs radially spaced around the ring shaped base, note Madril regarding the use of three braces 12a-12c in Figs. 1, 4 and 5.  Within the modified AAPA by at least the teachings of Patterson and Boggild the three legs would have been spaced around the ring shaped base.
	In addition, with respect to the configuration of the brace, it is noted that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976) 
	A skilled artisan would have determined that such configuration is nothing more than a user’s preference.
	As per claim 5, with respect to wherein the distal ends of the legs are secured to the ground with ground engaging stakes, note Madril’s Figs. 1, 4 and 5 in conjunction to [0017]-[0020] and [0025]+ as the braces including a pointed ends 20a-20c to be secured to the ground; note also Boggild’s Fig, 4 and 3:12-16.
	As per claim 6, with respect to wherein the stakes are helically threaded ground screws, note Boggild’s Fig. 4 and 3:12-16.
	As per claim 7, with respect to comprising leveling the brace on the anchor bolts prior to vertically mounting the support member to the anchor bolts, AAPA states “The upper face of the concrete 44 is ideally flat and level.”(7:22) and “Threaded bearings/bushings may be mounted below template 48 to assist in leveling it. (8:3-4).  Thus, it is clear that within AAPA the brace is leveled prior to placing the support member, to insure that the basketball system is leveled and in proper vertical position.
	As per claim 8, with respect to comprising arranging an upper surface of the brace flush with or slightly below the surface of the ground, AAPA states “The template 48 may assist in ensuring a flat horizontal upper face as well as proper alignment of the anchor bolts.”.  It is clear that within AAPA the brace is in such position to allow the connection of the bottom of the support (e.g. 18 in Fig.1) to the concrete base to insure smooth and safe connection between the brace (with the protruding anchor bolts) and the bottom of the support pole of the basketball system.
	As per claim 9, since the claim’s limitations are very similar to claim 1, the examiner states that claim 9 is rejected over AAPA, Patterson and Madril/ Boggild for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely 
to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above 
rejection, and not “paste and copy” similar limitations, thus to create unnecessary 
lengthy Office action.   
	As per claim 10, with respect to wherein the brace comprises a ring shaped base and wherein the anchor bolts extend through openings defined in the base, note Patterson’s Figs. 1-3C regarding the brace is circular with outward kegs; note also Madril’s Fig. 4 as the conical base 12 (i.e. brace) is a circular/ring; with respect to and wherein the anchor bolt ends extend through openings defined in the base, note AAPA’s Fig. 2 and 7:15+.

	As per claim 12, with respect to wherein the distal ends of the legs are secured to the ground with helically threaded ground screws, note Madril’s Figs. 1, 4 and 5 in conjunction to [0017]-[0020] and [0025]+ as the braces including a pointed ends 20a-20c to be secured to the ground; note also Boggild’s Fig, 4 and 3:12-16 as the use of augers 35 (i.e. screws).
	As per claims 13, 14, with respect to comprising leveling the brace on the anchor bolts prior to vertically mounting the support member to the anchor bolts (claim 13), and  comprising leveling the brace on the anchor bolts with threaded bearings mounted on the protruding ends of the anchor bolts (claim 14), AAPA states “The upper face of the concrete 44 is ideally flat and level.”(7:22) and “Threaded bearings/bushings may be mounted below template 48 to assist in leveling it. (8:3-4).  Thus, it is clear that within AAPA the brace is leveled prior to placing the support member, to insure that the basketball system is leveled and in proper vertical position.
	As per claim 15, with respect to comprising arranging an upper surface of the brace flush with or slightly below the surface of the ground, AAPA states “The template 48 may assist in ensuring a flat horizontal upper face as well as proper alignment of the anchor bolts.”.  It is clear that within AAPA the brace is in such position to allow the connection of the bottom of the support (e.g. 18 in Fig.1) to the concrete base to insure smooth and safe connection between the brace (with the protruding anchor bolts) and the bottom of the support pole of the basketball system.
	As per claim 16, since the claim’s limitations are very similar to claims 1 and 3 (regarding a plurality of three legs), the examiner states that claim 16 is rejected over AAPA, Patterson and Madril/ Boggild for the same reasons discussed above with respect to claims 1 and 3. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 17, with respect to wherein the brace comprises a ring shaped base and wherein the anchor bolts extend through openings defined in the ring shaped base, note Patterson’s Figs. 1-3C regarding the brace is circular with outward kegs; note also Madril’s Fig. 4 as the conical base 12 (i.e. brace) is a circular/ring; with respect to and wherein the anchor bolt ends extend through openings defined in the base, note AAPA’s Fig. 2 and 7:15+.
	As per claim 18, with respect to wherein the ring shaped base has an L-shaped cross-section including a flat upper flange with an upper surface defining an upper surface of the brace and a downward extending flange defining vertical inward and outward facing ring-shaped surfaces., note Patterson’s Figs. 2A and 2B as the ring (of plate 101) includes an upper flange (to support pole 200) and bottom flange (engages with bolts 106 as well as base 106; note also Boggild’s Fig. 4 as the conical base extends downward.  
	With respect to the L-shaped cross-section, to the best of his understanding the examiner construed such “L-shaped cross-section” is the ring with the plurality of extending legs as shown in applicant’s drawings ,e.g.  Figs. 7A and 7B.
	In addition, as discussed above a configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.
	As per claim 19, with respect to wherein the lateral legs are secured to the outward facing surface of the downward extending flange, note at least Boggild’s Fig. 4 as the legs are connected to the extending bottom flange.
	Furthermore, aside from the obvious configuration as mentioned above, it is also noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Thus, the position of the legs, would be merely a matter of obvious engineering choice, that would have not changed the nature of the legs to extend outwardly from the brace and configure to be attached to the ground. 
	As per claim 20, with respect to comprising a plurality of tab portions extending radially inward from the inward facing surface of the downward extending flange, each tab portion defining an opening through which an anchor bolt extends, note Madril’s Figs. 1, 4 and 5 in conjunction to [0017]-[0020] and [0025]+ as the braces including a pointed ends 20a-20c to be secured to the ground; note also Boggild’s Fig, 4 and 3:12-16 as the use of augers 35 (i.e. screws).
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Patterson and Madril/Boggild as applied to claims 1 and 9  above, and further in view of Smith US 2006/0016140 (“Smith”).
	As per claim 4, the modified AAPA is not specific regarding wherein one leg has a shorter length than the other two.
	However, in a similar field of support systems, Smith discloses wherein one leg 
has a shorter length than the other (Figs. 17-20 and [0058]-[0062]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form AAPA’s wherein one leg has a shorter length than the other as taught by Smith for the reason that a skilled artisan would have been motivated by Smith’s suggestions that such configurations permits quick and accurate insertion of anchor bolts into wet concrete. The integral or built-in centering guide indicia permit quick setting of anchor bolts to a correct depth and position for either 2X4 or 2X6 sill plates ([0062]).
	Within the modified AAPA as the brace includes a plurality of legs (as taught by Patterson and Madril/ Boggild) the one leg has a shorter length than the other two.  
	As per claim 11, the modified AAPA is not specific regarding wherein one leg has a shorter length than the other two.
	However, Smith discloses wherein one leg has a shorter length than the other (Figs. 17-20 and [0058]-[0062]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form AAPA’s wherein one leg has a shorter length than the other as taught by Smith for the reason that a skilled artisan would have been motivated by Smith’s suggestions that such configurations permits quick and accurate insertion of anchor bolts into wet concrete. The integral or built-in centering guide indicia permit quick setting of anchor bolts to a correct depth and position for either 2X4 or 2X6 sill plates ([0062]).  
	Within the modified AAPA as the brace includes a plurality of legs (as taught by Patterson and Madril/ Boggild) the one leg has a shorter length than the other two.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure :note 892 form for a list of references.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      3/17/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711